Exhibit 10.9

 

When Recorded Return to:

 

Matthew E. Vaughan, Esquire

Troutman Sanders LLP

1001 Haxall Point

Richmond, Virginia 23219

 

Property Name: Fountains at Stonecrest

 

 

ASSUMPTION AGREEMENT

(FOR USE WITH LOAN AGREEMENT FORMS)

 

(Revised 7-17-2014)

 

 

THIS ASSUMPTION AGREEMENT ("Assumption Agreement") is entered into effective as
of the 27th day of November, 2018, by and among PBH STONE CREST, LLC, a Delaware
limited liability company ("Original Borrower"), LVP BH WESTMONT LLC, a Delaware
limited liability company ("New Borrower"), and U.S. BANK NATIONAL ASSOCIATION,
TRUSTEE FOR THE REGISTERED HOLDERS OF CITIGROUP COMMERCIAL MORTGAGE SECURITIES
INC., MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2016-K54 ("Lender").

 

RECITALS

 

A.Original Borrower obtained a mortgage loan ("Loan") from Berkadia Commercial
Mortgage LLC, a Delaware limited liability company ("Original Lender"), which
Loan is secured by certain Land and Improvements ("Property"), located in
Westmont (DuPage County), Illinois. The Land is more particularly described in
Exhibit A, attached to this Assumption Agreement.

 

B.Original Borrower executed a promissory note evidencing the Loan, dated
January 14, 2016, in the original principal amount of $37,600,000.00, payable to
Original Lender ("Note"), and a Multifamily Loan and Security Agreement ("Loan
Agreement") further setting forth the terms of the Loan.

 

C.To secure repayment of the Loan, Original Borrower executed and delivered to
Original Lender a Multifamily Mortgage, Assignment of Rents and Assignment
Agreement ("Security Instrument") of even date with the Note, which is recorded
in the land records of DuPage County, Illinois ("Land Records") as Instrument
No. R2016-005007. The term "Original Loan Documents" means the Note, the
Security Instrument, the Loan Agreement, all guaranties, all indemnity
agreements, all collateral agreements, UCC filings, or any other documents now
or in the future executed by Original Borrower or New Borrower, any guarantor or
any other Person in connection with the Loan evidenced by the Note, as such
documents may be amended from time to time.

 

D.Original Lender endorsed the Note to the order of Federal Home Loan Mortgage
Corporation ("Freddie Mac"), assigned the Loan Agreement and other Original Loan
Documents to Freddie Mac, and by instrument dated January 14, 2016 filed for
record on January 15, 2016 in the Land Records as Instrument No. R2016-005008
sold, assigned, and transferred all right, title, and interest of Original
Lender in and to the Security Instrument

 



 

 

 

and the other Original Loan Documents to Freddie Mac. Subsequently, Freddie Mac
endorsed the Note to the order of Lender, assigned the Loan Agreement and other
Original Loan Documents to Lender, and by instrument dated April 20, 2016 filed
for record on April 25, 2016 in the Land Records as Instrument No. R2016-039314
sold, assigned, and transferred all right, title, and interest of Freddie Mac in
and to the Security Instrument and the other Original Loan Documents to Lender.
Lender is now the owner and holder of the Note.

 

E.Original Borrower has transferred or has agreed to transfer all of its right,
title, and interest in and to the Mortgaged Property to New Borrower and New
Borrower has agreed to assume all of Original Borrower's rights, obligations,
and liabilities created or arising under certain of the Original Loan Documents,
including the Security Instrument, with certain modifications, if any to the
Security Instrument, as set forth in Exhibit B to this Assumption Agreement
("Assumption").

 

F.Capitalized terms not defined in this Assumption Agreement will have the
meanings given to them in the Security Instrument.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these premises, the mutual covenants
contained in this Assumption Agreement and other good and valuable
consideration, the receipt and sufficiency of which the parties acknowledge, the
parties agree as follows:

 

1.Assumption of Obligations. New Borrower covenants, promises, and agrees that
New Borrower, jointly and severally if more than one, will unconditionally
assume and be bound by all terms, provisions, and covenants of the Note and the
Security Instrument as if New Borrower had been the original maker of the Note
and Security Instrument. New Borrower will pay all sums to be paid and perform
each and every obligation to be paid or performed by Original Borrower under and
in accordance with the terms and conditions of the Note, Security Instrument,
the Loan Agreement and all other Original Loan Documents assumed by New
Borrower. Notwithstanding the foregoing, however, New Borrower and Lender will
enter into an Amendment to Loan Agreement to modify certain terms of the Loan
Agreement.

 

2.Modification of Security Instrument. New Borrower and Lender agree that the
provisions of the Security Instrument are modified as set forth in Exhibit B to
this Assumption Agreement.

 

3.Lender's Consent. Subject to the satisfaction of all conditions set forth in
this Assumption Agreement, Lender consents to the Assumption.

 

4.Miscellaneous.

 

(a)This Assumption Agreement will be binding upon and will inure to the benefit
of the parties to the Assumption Agreement and their respective heirs,
successors, and permitted assigns.

 

(b)Except as expressly modified by this Assumption Agreement, the Security
Instrument will be unchanged and remain in full force and effect, and is hereby
expressly approved, ratified, and confirmed. No provision of this Assumption
Agreement that is held to be inoperative, unenforceable or invalid will affect
the remaining provisions, and to this end all provisions of this Assumption
Agreement are declared to be severable.

 

  Page2

 

 

(c)Time is of the essence of this Assumption Agreement.

 

(d)This Assumption Agreement may not be changed orally, but only by an agreement
in writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 

(e)This Assumption Agreement will be construed in accordance with the laws of
the Property Jurisdiction.

 

(f)This Assumption Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same document.

 

5.Executed Original. An executed original of this Assumption Agreement will be
recorded in the Land Records as a modification to the Security Instrument.

 

6.State Specific Requirements. None

 

7.Attached Exhibits. The following Exhibits, if marked with an "X", are attached
to this Assumption Agreement:

 

  x Exhibit A  Legal Description of the Land (required)            ¨ Exhibit B 
Modifications to Security Instrument            ¨ Exhibit C  Modifications to
Assumption Agreement

 

IN WITNESS WHEREOF, the parties have executed this Assumption Agreement as of
the date written above.

 

  Page3

 

 

Original Borrower executes this Assumption Agreement solely to acknowledge New
Borrower's assumption of the Loan, without Original Borrower incurring any
newly-created obligations or liabilities by its execution of this Assumption
Agreement.

 



  ORIGINAL BORROWER:           PBH STONE CREST, LLC, a Delaware limited
liability company           By:   Pensam Stone Crest, LLC, a Florida limited
liability company, its Sole Member and Manager           By:           Gavin
Beekman       President              

Address for Notice to Original Borrower: 

777 Brickell Avenue, Suite 1200 

Miami, Florida 33131 



 

 



  Page S-1

 

  

  NEW BORROWER:          LVP BH WESTMONT LLC, a Delaware limited liability
company                 By:         Joseph E. Teichman      Executive Vice
President,      General Counsel and      Secretary                 Address for
Notice to New Borrower:   1985 Cedar Bridge Avenue, Suite 1   Lakewood, New
Jersey 08701   Attention: Joseph E. Teichman

 



  Page S-2

 

 

  CONSENTED TO BY LENDER:             U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
FOR THE REGISTERED HOLDERS OF CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC.,
MULTIFAMILY MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2016-K54             By: 
KeyBank: National Association, a national banking association, as Master
Servicer pursuant to that certain Pooling and Servicing Agreement dated as of
April 1, 2016                By:  Berkadia Commercial Mortgage LLC, a Delaware
limited liability company, as Subservicer pursuant to that certain Subservicing
Agreement dated as of April1, 2016                          By:          Gary A.
Routzahn       Authorized Representative                 Address for Notice to
Lender:       323 Norristown Road, Suite 300       Ambler, Pennsylvania 19002  
    Attn: Servicing-Executive Vice President

 

  Page S-3

 



  

EXHIBIT A

 

LEGAL DESCRIPTION OF LAND

 

 

Real property in the County ofDuPage, State of Illinois, described as follows:

 

PARCEL 1:

 

LOTS 1, 2, 3, 4, 5, 6, 7, 8, 9 AND 10 IN THE FOUNTAINHEAD UNIT 2 RESUBDIVISION
OF THE FOUNTAINHEAD UNIT 2, BEING A SUBDIVISION IN THE SOUTHEAST 1/4 OF SECTION
16, TOWNSHIP 38 NORTH, RANGE 11 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING
TO THE PLAT OF SAID RESUBDIVISION RECORDED FEBRUARY 21, 1967 AS DOCUMENT
R67-4903, IN DU PAGE COUNTY, ILLINOIS.

 

PARCEL 2:

 

UNIT 1 IN THE FOUNTAINHEAD, BEING A SUBDIVISION IN THE NORTH 112 OF THE NORTH
1/2 OF THE SOUTHEAST 1/4 OF SECTION 16, TOWNSHIP 38 NORTH, RANGE 11 EAST OF THE
THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT THEREOF RECORDED NOVEMBER 24,
1964 AS DOCUMENT R64-44291, IN DU PAGE COUNTY, ILLINOIS.

 



 



